Allcorn, P. J. A. D.
(dissenting). I would affirm the determination of the State Board substantially for the reasons set forth by the Commissioner of Education.
I do not agree that the present case is controlled by Biancardi v. Waldwick Bd. of Ed., 139 N. J. Super. 175 (App. Div. 1976), aff’d o. b. 73 N. J. 37 (1977), for it is not at all apposite. In Biancardi, the teacher with full knowledge of all the surrounding circumstances undertook to accept a position as substitute for a fixed period — namely, from'late April through the end of the school year, a period of approximately two months. In short, there was an express agreement between the board of education and the teacher that she would serve as a substitute for a fixed and definite term. In the present case, the petitioner did not agree to accept nor was she offered the position of permanent substitute for the full school year. Instead her appointment as substitute was simply to stand in for regular staff teachers from time to time for relatively short periods when a regular staff teacher was absent due to illness or other cause.
Thus, when petitioner here was asked to substitute for the regular teacher ,(Mrs. Voss) at the beginning of the school year, she plainly contemplated that it would be of short duration — and, unless the board was acting in bad faith, it also must have been of the same view. After the regular teacher failed to return early in September pursuant to the ultimatum of the board, it took no affirmative action whatever to resolve the situation. Fair and honorable dealing required that the board at the yery least, then advise petitioner of the situation that had developed, and make accordant arrangements to fill the abandoned position for the balance of *249the school year under some mutually acceptable terms — whether it hired the petitioner or some other qualified teacher for the purpose. Instead of so doing and without disclosing to petitioner the true situation, the board just protracted petitioner’s employment in the capacity of a substitute from day to day, until she had worked for the entire school year, performing all of the duties of a regular full time staff teacher — in the status and at the rate of pay of a substitute, at a considerable saving to the board.
In these circumstances, the petitioner is entitled to be considered and to be compensated as a regular full time staff teacher.